Citation Nr: 1202070	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory infection (claimed as viral flu, Kuwait crud, and chronic cough).  

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to October 1978 and from July 2004 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse presented testimony at a Board hearing in February 2009, and a transcript of the hearing is associated with his claims folder.  The case was remanded in August 2009 for further development.  At the time, the Board granted service connection for flat feet which had been on appeal.  Subsequently, the RO granted service connection in April 2011 and September 2011, respectively, for gastroesophageal reflux disease in and rhinitis which had also been on appeal and remanded by the Board in August 2009.

The issue of service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current respiratory infection disability (separate from his service-connected rhinitis and possibly sinusitis) which is related to his active duty service.

2.  The Veteran does not have a disability manifested by fatigue which is separate from his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The criteria for service connection for respiratory infection are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for fatigue are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has exhausted efforts to obtain all available service treatment records.  After receiving multiple service treatment and personnel records, additional requests for any additional service treatment records were made in December 2010 and June 2011, and on both occasions, VA was told that no additional records were available.  VA has also assisted the Veteran in obtaining other evidence; examined the Veteran for respiratory infection in June 2009 and for fatigue in July and September 2011;and afforded the Veteran the opportunity to give testimony before the Board.  The VA examinations provided by VA were adequate as they answer the questions of whether the Veteran likely has a current respiratory infection disability and whether he has a current fatigue disability separate from his service-connected PTSD.  The examiners reviewed pertinent history and information provided by the Veteran, relevantly examined him, and provided diagnoses and reasons for the diagnoses.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's August 2009 remand by exhausting efforts to obtain any additional available service treatment records; examining the Veteran for respiratory infection and fatigue disabilities; and readjudicating the claims.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Board notes that not all of the Veteran's service records are contained in the claims folder.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2006, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317(a)(1). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5). 

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, skin lesions, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 C.F.R. § 3.317(b).  Compensation availability has recently been expanded to include "medically unexplained chronic multisymptom illness," such as fibromyalgia, chronic fatigue syndrome, and irritable bowel syndrome, as well as any diagnosed illness that the Secretary determines by regulation to be service-connected.  See Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 (2001). 

Respiratory infection

The Board again notes that service connection has already been established for rhinitis, and that issue is not on appeal.  The following discussion addresses the Veteran's claim of service connection for respiratory infection separate and distinct from the already service-connected rhinitis. 

Service treatment records show that the Veteran was found to have a common cold in March 2005.  His complaints had been of headaches and throat pain at the time, and his oropharynx had exhibited mild redness with post-nasal drip.  

An undated service treatment record reflects a diagnosis of an upper respiratory infection.  In a March 2006 Post Deployment Health Reassessment Form, the Veteran stated that he felt somewhat worse than before he deployed, and he expressed concerns about health problems including a chronic cough.  He further stated that he had been exposed to smoke from burning trash or feces, and to sand and dust.  

The Veteran's commanding officer had indicated in a December 2006 statement that he had witnessed the Veteran fall ill on at least 2 occasions with nausea, sinus problems, and fatigue.  This had occurred at Camp Buehring in January 2005 and at Camp Navistar in May 2005.  

On VA examination in September 2009, specifically for respiratory condition, the Veteran denied a frank respiratory condition.  He reported an occasional productive cough with yellowish to clear sputum and denied hemoptysis.  He stated that he had moderate dyspnea on exertion.  He denied asthma or current treatment for a respiratory condition.  He indicated that he had no periods of incapacitation and that his occupation and activities of daily living were not impacted by respiratory problems.  On examination, his chest was clear to auscultation and he had no cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, weight loss or gain, or evidence of restrictive disease.  The examiner's diagnosis was no objective evidence for a respiratory condition.  

The Board notes here that the Veteran underwent VA examination for his sinuses in May 2011.  Moderate nasal congestion was noted.  The examiner noted no definite evidence of chronic sinusitis, but did report mild evidence of chronic rhinitis.  In this report, as well as a June 2011 addendum, the examiner opined that the symptoms first noted in the military contributed to the rhinitis.  The examiner referenced the Veteran's exposure to burning products, to include smoke, tires, and feces in addition to the arid dry air.  

A VA examiner in June 2011 found that the Veteran's respiratory system was normal on examination in connection with the fatigue issue.  

Based on the evidence, the Board concludes that service connection is not warranted for a separate respiratory infection, either as a diagnosed illness or an undiagnosed illness.  It appears that the symptoms which the Veteran has complained of have been attributed to the rhinitis which has already been service-connected.  There does not appear to be any separate signs or symptoms of respiratory disability demonstrated.  In other words, it appears that the Veteran's respiratory claim has effectively been granted via the grant of service connection for rhinitis.  The medical evidence is against a finding that the Veteran suffers from a separate respiratory disability (other than possible sinusitis hereinafter discussed in the remand section) related to his service.  

Fatigue

The Veteran's commanding officer had indicated in a December 2006 statement that he had witnessed the Veteran fall ill on at least 2 occasions with nausea, sinus problems, and fatigue.  This had occurred at Camp Buehring in January 2005 and at Camp Navistar in May 2005.  

A VA examination was conducted for chronic fatigue syndrome in August 2006, and the Veteran was found not to meet the criteria for a diagnosis of chronic fatigue syndrome.  

The Veteran's spouse wrote in August 2006 that the Veteran had in the past been very energetic, but that now, he has to get help, in part because of fatigue.  

A VA examiner noted in June 2011 that the Veteran had subjective complaints of chronic fatigue.  She diagnosed fatigue.  An examiner in September 2011 indicated that the Veteran did not meet the criteria for chronic fatigue syndrome as it was a diagnosis of exclusion, meaning that if the Veteran has another diagnosis which explains why he is feeling fatigued, then he does not meet the criteria for chronic fatigue syndrome.  The examiner noted that the Veteran is service-connected for PTSD and that review of a July 2007 VA examination report revealed that he suffers from nightmares and restlessness and has difficulty initiating and maintaining sleep.  He further noted that there were similar findings noted in other treatment records.  He concluded that the Veteran's fatigue was most likely explained by insomnia and poor sleep hygiene related to his service-connected PTSD.  His fatigue is a symptom of PTSD and does not represent a separate diagnosis.  

Based on the evidence, the Board concludes that service connection is not warranted for fatigue.  The preponderance of the evidence of record indicates that the Veteran does suffer from a separate fatigue disorder, but that such fatigue is related to his service-connected PTSD.  Two examiners have indicated that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.  Since the evidence shows that the Veteran only has fatigue which is attributable to his service-connected PTSD, service connection can not be granted for fatigue.  The requirements for service connection under 38 U.S.C.A. § 1117, based on an undiagnosed illness, are not met, as the Veteran's fatigue is explained by his PTSD.  

Consideration of the benefit of the doubt doctrine has been requested.  However ,as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and there is no reasonable to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for respiratory infection is not warranted.  Service connection for fatigue as a separate disease entity is not warranted.  The appeal is denied to this extent.


REMAND

Sinusitis

The Board remanded the case to the RO in August 2009 in part to obtain a VA examination to determine the nature and etiology of any current sinus disability present.  The examiner was to opine as to whether it is at least as likely as not (a probability of at least 50 percent) that any such sinusitis began during service or is causally linked to service.  

An examiner in September 2009 found that there was no current evidence for sinus disease.  An examiner in May 2011 stated that he did not see definite evidence of chronic sinusitis.  An examiner in July 2011 stated that it was at least as likely as not that possible in-service exposure to chemical weapons could be contributing to the Veteran's chronic respiratory issues.  Based on these opinions, it is unclear whether it is at least as likely as not that the Veteran has a current sinusitis disability and whether it is related to service.  Accordingly, remand for another medical opinion is required.  Before obtaining such examination, however, the RO should obtain and incorporate into the claims folder any other records of treatment the Veteran has received for respiratory problems, to include possible sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional available medical records of treatment the Veteran has received for respiratory problems, including possible sinusitis, since September 2006.  Any actual clinical records of treatment the Veteran received for sinusitis from Lloyd Miller, M.D., who indicated in February 2009 that the Veteran suffers from sinusitis, should be obtained.  

2.  Thereafter, the Veteran should be afforded a VA examination for the purpose of determining the nature, etiology, and severity of any sinus disability present since June 2006.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should clearly set for all pertinent diagnosed sinus disorders found.  The examiner should opine whether it is at least as likely as not (a probability of at least 50 percent) that any such current sinus disability began during or is causally related to incident of service.  

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that an adequate opinion with the at-least-as-likely-as-not standard being applied, with rationale, has been offered. 

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


